1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     JOHN MAASEN
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case No. 2:19-cr-119 JAM
11                    Plaintiff,                   STIPULATION AND [PROPOSED] ORDER TO
                                                   CONTINUE STATUS CONFERENCE
12            v.
13    JOHN MAASEN,                                  DATE:           February 11, 2020
                                                    TIME            9:15 a.m.
14                    Defendant.                    JUDGE:          Hon. John A. Mendez
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney through, Shea Jon Kenny, Assistant United States Attorney, attorneys for Plaintiff, and
18   Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P. Negin,
19   attorneys for John Maasen, that the status conference scheduled for February 11, 2020 be vacated
20   and be continued to March 31, 2020 at 9:15 a.m.
21           Defense counsel is in the process of consulting with forensic and mental health experts in
22   order to pursue and prepare potential defenses to the charged offense and to prepare for potential
23   sentencing arguments. The experts require additional time to review evidence and provide
24   analysis to defense counsel. Furthermore, the government has provided 511 pages of discovery,

25   including investigatory reports, documents related to the defendant’s criminal history, and search

26   warrant photographs, as well as a recording of an interview with the defendant. The government

27   has also made available for inspection the electronic devices relevant to this case.

28           Defense counsel requires additional time to review the discovery produced and made

      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
1    available for inspection in this case, to pursue investigation and mitigation, to confer with her
2    client, and to otherwise prepare for trial.
3            Further, defense counsel is set to begin a trial in United Stated v. Carter, 2:19-cr-00255-
4    MCE, a separate matter scheduled to begin on February 4, 2020. In addition to preparing for the

5    instant matter, defense counsel will require significant time to prepare and try this other matter as

6    well.

7
8            Defense counsel believes that failure to grant the above-requested continuance would

9    deny her the reasonable time necessary for effective preparation, taking into account the exercise

10   of due diligence. The government does not object to this continuance.

11           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

12   excluded from the date of the parties stipulation through and including March 31, 2020,

13   pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order

14   479, Local Code T4 based upon continuity of counsel and defense preparation.

15   DATED: February 3, 2020                       Respectfully submitted,

16                                                 HEATHER E. WILLIAMS
17                                                 Federal Defender

18                                                 /s/ Lexi P. Negin
                                                   LEXI P. NEGIN
19                                                 Assistant Federal Defender
                                                   Attorneys for JOHN MAASEN
20
     DATED: February 3, 2020                       MCGREGOR W. SCOTT
21                                                 United States Attorney
22                                                 /s/ Shea Jon Kenny
23                                                 SHEA JON KENNY
                                                   Assistant United States Attorney
24                                                 Attorneys for Plaintiff

25
26
27
28
      Stipulation and [Proposed] Order                -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including March
9    31, 2020, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the February 11, 2020 status conference shall be continued until March 31, 2020, at
13   9:15 a.m.
14
15   Dated: February 4, 2020
                                                            /s/ John. A. Mendez
16
                                                            HON. JOHN A. MENDEZ
17                                                          United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
